Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
wherein for each mobile device of the first plurality of mobile devices, the determined ground height comprises a sum of a ground elevation above the common reference height corresponding to a position of the mobile device and an offset elevation based at least in part on a speed of the mobile device, 
and
receiving via a radio access network a report of a barometric pressure at a target device, the target device not included in the first plurality of mobile devices; 
determining a height of the target device above a local ground position of the target device, in accordance with the reported barometric pressure and the average reference barometric pressure; and
transmitting a message including the height of the target device to a first responder service,
taken in combination with the other limitations of claim 1.  Claims 2 – 9 are allowed by virtue of their dependence from claim 1.

Claim 10 is allowable over the prior art of record for reasons analogous to those set forth above in connection with claim 1.  Claims 11 – 15 are allowed by virtue of their dependence from claim 10.


Claim 16 is allowable over the prior art of record for reasons analogous to those set forth above in connection with claim 1.  Claims 17 – 20 are allowed by virtue of their dependence from claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Comment
The 35 U.S.C. 101 rejections presented in the prior office action have been withdrawn in view of applicant’s claim amendments and remarks.
The 35 U.S.C. 112(b) claim rejections presented in the prior office action have been withdrawn in view of applicant’s claim amendments and remarks.
The claim objections presented in the prior office action have been withdrawn in view of applicant’s claim amendments and remarks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863